Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The closest found prior art is US Pat. 6,151,613 – related to a digital filter receives signals from each stage of a MASH delta-sigma modulator and filters noise components from the signals prior to combination as a single sequence of values decimation. Each stage of the MASH delta-sigma modulator provides an output sequence of one-bit, binary values, which are then filtered to remove high-order, out of band quantization noise; 
US Pub. 2002/0121994 – related a system and method for improving the out-of-band noise response of a multi-order delta-sigma modulator. The system and method includes programmable delta-sigma modulators which may be programmed to vary the reference signals at each modulator stage subsequent to the first stage relative to the reference signal of the first modulator stage. The resulting signal output will then typically exhibit the enhanced noise suppression characteristics of a dithered signal without the added circuitry and power required of a dithering apparatus.
However, the prior art of record does not teach or suggest at least a pseudo-random bit stream generator, generating a first random bit stream according to a first clock signal; and a multi-stage noise shaping (MASH) delta-sigma modulator, coupled to the first random bit stream generator, receiving the first random bit stream and outputting a second random bit stream according to the first random bit stream and a .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182